DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species for shape of implant:
Implant shape shown in Fig. 1
Implant shape shown in Fig. 2
Implant shape shown in Fig. 3
Implant shape shown in Fig. 4
Implant shape shown in Fig. 6
Implant shape shown in Fig. 7
Implant shape shown in Fig. 8
Implant shape shown in Fig. 9
Implant shape shown in Figs. 10-11

Upon election of one of Species A-I, a further election is required among the following sub-species:
Species for shape of slits/perforations:
Slit/perforation shape is circular
Slit/perforation shape is arcuate
Slit/perforation shape is linear

Upon election of one of Species A-I and one of Species J-L, a further election is required among the following sub-species:
Species for pattern of slits/perforations: 
Pattern is parallel to the first axis
Pattern is parallel to the second axis
Pattern is arcuate

Upon election of one of Species A-I, one of Species J-L, and one of species Species M-O, a further election is required among the following sub-species:
Species for orientation of each row of slits/perforations with respect to each other:
All rows of slits/perforations are parallel to each other (see Figs. 8-12,  for example)
All rows of slits/perforations are not parallel to each other (see Fig. 13 for example)

Upon election of one of Species A-I, one of Species J-L, one of species Species M-O, and one of Species P or Q, a further election is required among the following sub-species:
Species for spacing of slits/perforations:
Regularly spaced apart slits/perforations 
Irregularly spaced apart slits/perforations

The species are independent or distinct because they require different structural configurations. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims appear to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The inventions/species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries). For example, Species A-I each require unique text searches for their different shapes; Species J-L require unique searches of “circular”, "arcuate", and "linear”, respectively; Species M requires a unique search of “first axis”, while Species N and O do not; Species P requires a unique search of “parallel”, while Species Q does not; and Species R requires a unique search of “regularly”, while Species S does not.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.A telephone call was made to Thomas Schiano on 03/22/2018 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
A telephone call was made to Spenser Schwabe on 10/22/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774



/Christopher D. Prone/Primary Examiner, Art Unit 3774